NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 18, 2017*
                               Decided January 18, 2017

                                        Before

                      WILLIAM J. BAUER, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 16-2093

CRAIG CHILDRESS,                            Appeal from the United States District
     Plaintiff-Appellant,                   Court for the Central District of Illinois.

      v.                                    No. 14-3196

GREGG SCOTT,                                Colin Stirling Bruce,
    Defendant-Appellee.                     Judge.

                                      ORDER

        Craig Childress, a civil detainee at the Rushville Treatment and Detention
Facility, appeals the grant of summary judgment against him in this action under
42 U.S.C. § 1983 asserting that the facility’s program director denied him access to the
courts by maintaining a law library that was inadequate and not providing law clerks to
help residents file legal claims. We affirm.



      * We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-2093                                                                        Page 2

       Childress, having served his sentence for attempted aggravated sexual assault, is
now detained at Rushville as a sexually violent person. See 725 ILCS § 207/40. He filed
repeated requests with Rushville staff seeking their help in filing a state habeas corpus
petition. The staff told Childress that they could not help him because they were not
attorneys and recommended that he contact the courts or an attorney.

       Childress then filed a grievance, requesting that Rushville hire law clerks, allow
inmates to help each other prepare legal filings, or “make a reasonable alternative
available.” The grievance examiner met with Childress and stated that Rushville did not
have an obligation to hire law clerks to help residents prepare legal documents.
Childress contacted the Illinois Attorney General’s Office and the Circuit Court Clerk of
Schuyler County, who both replied that they could not advise or guide him in
preparing a habeas corpus petition.

       Childress then sued Gregg Scott, the Program Director at Rushville, asserting
that the facility had denied him access to the courts. He also sought an injunction
compelling the facility to improve the library, hire law clerks, stop “administrative
interference” with filings, and provide other “reasonable alternatives.”

       Scott moved for summary judgment, arguing that Rushville’s law library
provides adequate resources, that Childress’s rights were not violated because any
habeas corpus petition he filed would be frivolous, and that he was represented by an
attorney for his civil-commitment case. Scott supplemented his motion with an affidavit
from Rushville’s library technician asserting that the library had resources that
Childress could use to file a habeas corpus petition, including on-line access through
Westlaw to the Illinois Compiled Statutes, Illinois Administrative Code, and state and
federal case law and federal statutes, as well as the Prisoner’s Self Help Litigation
Manual, Appellate Practice and Procedure, about ten criminal law and procedure
casebooks, and the Illinois Court Rules & Procedure.

       Childress opposed Scott’s motion for summary judgment and submitted an
affidavit of his own asserting that “many of the books” on the library list were missing,
outdated, had missing pages, or lacked recent supplements; that “many of the key
functions” on Westlaw were blocked; and that he no longer was represented by an
attorney.

      The district court granted summary judgment for the defendants because
Childress presented no evidence from which it could be inferred that his ability to
pursue legal claims was impaired “in any way.” Childress, the court observed, did not
No. 16-2093                                                                           Page 3

dispute that the library provided access to current Illinois legislation or Westlaw, that
he had never tried to file a state habeas corpus petition, and that, in any event, filing a
habeas corpus petition would be futile because such actions were reserved for limited
circumstances not present here. The court also noted that he had pursued 11 cases in
two years and was represented by an attorney in his civil case.

       On appeal Childress maintains that the library resources available to him were
inadequate and that the district court ignored his affidavit, in which he complained that
the books Scott listed were missing, outdated, or incomplete and that Westlaw access
was limited due to blocked key functions. But we agree with the district court that
Childress did not demonstrate that the prison library’s shortcomings hindered or
prevented him from pursuing a potentially meritorious claim. See Lewis v. Casey,
518 U.S. 343, 351 (1996); Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013). An inmate
cannot establish actual injury “simply by establishing that his prison’s law library is
subpar in some theoretical sense.” Lewis, 518 U.S. at 351. Childress did not, for instance,
identify any legal resource he sought but was unable to access, see McBride v. Deer,
240 F.3d 1287, 1290 (10th Cir. 2001), or explain why he could not conduct basic research
with the remaining library books available to him or the limited use of Westlaw that he
did have. Because he has not established any actual injury resulting from the prison law
library’s alleged limited holdings, the judgment of the district court is

                                                                                AFFIRMED.